UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-10768 MEDIWARE INFORMATION SYSTEMS, INC. (Exact name of registrant as specified in its charter) New York 11-2209324 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11711 West 79th Street Lenexa, Kansas 66214 (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code): (913) 307-1000 (Former name, former address and former fiscal year, if changed since last report) 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.T Yes £ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated Filer £ Non-accelerated filer £ Smaller reporting company T (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).£ YesT No APPLICABLE ONLY TO CORPORATE ISSUERS: As of October 20, 2008, there were 7,672,000 shares of Common Stock, $0.10 par value, of the registrant outstanding. 2 MEDIWARE INFORMATION SYSTEMS, INC. INDEX Page PART I Financial Information ITEM 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2008 (Unaudited) and June 30, 2008 4 Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) for the Three Months Ended September 30, 2008 and 2007 5 Condensed Consolidated Statement of Stockholders’ Equity (Unaudited) for the Three Months Ended September 30, 2008 6 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended September 30, 2008 and 2007 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Review Report of Independent Registered Public Accounting Firm 17 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 27 ITEM 4. Controls and Procedures 28 PART II Other Information ITEM 1. Legal Proceedings 28 ITEM 1A. Risk Factors 28 ITEM 6. Exhibits 30 Signatures 31 3 Index PART IFINANCIAL INFORMATION 1.FINANCIAL STATEMENTS MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands except shares) (Unaudited) September30, June30, 2008 2008 ASSETS Current Assets Cash and cash equivalents $ 22,101 $ 22,741 Accounts receivable (net of allowance of $637 and $748) 8,841 6,812 Inventories 109 102 Deferred income taxes 606 872 Prepaid expenses and other current assets 1,162 937 Total current assets 32,819 31,464 Fixed assets, net 1,779 1,831 Capitalized software costs, net 15,030 15,512 Goodwill, net 7,320 7,378 Other intangible assets, net 1,320 1,386 Other long-term assets 57 57 Total Assets $ 58,325 $ 57,628 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 1,327 $ 1,044 Advances from customers 9,069 7,718 Accrued expenses and other current liabilities 2,794 3,707 Total current liabilities 13,190 12,469 Deferred income taxes 5,006 5,268 Total liabilities 18,196 17,737 Stockholders' Equity Preferred stock, $.01 par value; authorized 10,000,000 shares; none issued - - Common stock, $.10 par value; authorized 25,000,000 shares; 8,219,000 and 8,180,000 shares issued as of September 30, 2008 and June 30, 2008, respectively 822 818 Additional paid-in capital 31,667 31,419 Treasury stock, 549,000 shares at September 30, 2008 and June 30, 2008, respectively (3,318 ) (3,318 ) Retained earnings 11,081 10,863 Accumulated other comprehensive income (loss) (123 ) 109 Total stockholders' equity 40,129 39,891 Total Liabilities and Stockholders' Equity $ 58,325 $ 57,628 See Notes to Unaudited Condensed Consolidated Financial Statements. 4 Index MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Amounts in thousands, except earnings per share) Three Months Ended September30, (Unaudited) 2008 2007 Revenue System sales $ 2,429 $ 4,190 Services 7,404 6,554 Total revenue 9,833 10,744 Cost and Expenses Cost of systems (1) 740 689 Cost of services (1) 2,657 2,216 Amortization of capitalized software costs 1,486 1,440 Software development costs 876 983 Selling, general and administrative 3,862 4,584 Total costs and expenses 9,621 9,912 Operating income 212 832 Interest and other income 138 290 Interest and other expense 10 (27 ) Income before income taxes 360 1,095 Income tax provision (142 ) (632 ) Net income 218 463 Other comprehensive income Foreign currency translation adjustment (232 ) 35 Comprehensive income (loss) $ (14 ) $ 498 Net income per Common Share Basic $ 0.03 $ 0.06 Diluted $ 0.03 $ 0.05 Weighted Average Common Shares Outstanding Basic 7,643 8,151 Diluted 8,000 8,458 (1) Excludes amortization of Capitalized Software Costs See Notes to Unaudited Condensed Consolidated Financial Statements. 5 Index MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Amounts in thousands) Common Stock Additional Accumulated Other Shares Amount Paid-In Capital Treasury Stock Retained Earnings Comprehensive Income (Loss) Total Balance at June 30, 2008 8,180 $ 818 $ 31,419 $ (3,318 ) $ 10,863 $ 109 $ 39,891 Issuance of common stock on vesting of restricted shares 39 4 (4 ) - Stock based compensation expense 252 252 Foreign currency translation adjustment (232 ) (232 ) Net income 218 218 Balance at September 30, 2008 (Unaudited) 8,219 $ 822 $ 31,667 $ (3,318 ) $ 11,081 $ (123 ) $ 40,129 See Notes to Unaudited Condensed Consolidated Financial Statements. 6 Index MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (Unaudited) Three Months Ended September30, 2008 2007 Cash Flows From Operating Activities Net income $ 218 $ 463 Adjustments to reconcile net income, to net cash provided by operating activities: Depreciation and amortization 1,725 1,600 Loss on write-off of fixed assets - 10 Stock based compensation expense 252 153 Deferred tax provision 62 619 Provision for doubtful accounts 75 179 Changes in operating assets and liabilities, net of effect of acquisition: Accounts receivable (2,139 ) (1,626 ) Inventories (7 ) 96 Prepaid expenses and other assets (218 ) (282 ) Accounts payable, accrued expenses and advances from customers 1,070 1,913 Net cash provided by operating activities 1,038 3,125 Cash Flows From Investing Activities Acquisition of fixed assets (128 ) (195 ) Capitalized software costs (1,004 ) (928 ) Acquisition of Integrated Marketing Solutions, LLC (314 ) - Net cash used in investing activities (1,446 ) (1,123 ) Cash Flows From Financing Activities Principal payments on note payable - (4 ) Net cash used in financing activities - (4 ) Foreign currency translation adjustments (232 ) 35 Net (decrease) increase in cash and cash equivalents (640 ) 2,033 Cash at beginning of period 22,741 22,789 Cash at end of period $ 22,101 $ 24,822 Supplemental disclosures of cash flow information: Cash paid during the period for: Income taxes paid $ 32 $ 72 See Notes to Unaudited Condensed Consolidated Financial Statements. 7 Index MEDIWARE INFORMATION SYSTEMS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION In the opinion of management, the accompanying unaudited, condensed, consolidated financial statements contain all adjustments necessary to present fairly the financial position of Mediware Information Systems, Inc. (“Mediware” or the “Company”) and its results of operations and cash flows for the interim periods presented. Such financial statements have been condensed in accordance with the applicable regulations of the Securities and Exchange Commission and, therefore, do not include all disclosures required by accounting principles generally accepted in the United States of America. These financial statements should be read in conjunction with Mediware's audited financial statements for the fiscal year ended June 30, 2008, included in Mediware's Annual Report filed on Form 10-K for such fiscal year. The results of operations for the three months ended September 30, 2008 are not necessarily indicative of the results to be expected for the entire fiscal year. 2.EARNINGS PER SHARE Basic earnings per share is computed by dividing net income by the weighted average number of shares of common stock outstanding, par value $0.10 (“Common Stock”), of Mediware.For the three months ended September 30, 2008 and 2007, the dilutive effect of Common Stock equivalents is included in the calculation of diluted earnings per share using the treasury stock method. 3.TREASURY STOCK In February 2008, the Board of Directors of the Company approved a share repurchase program, authorizing Mediware to repurchase up to $4.0 million of its Common Stock, at times and prices as the President and Chief Executive Officer or the Chief Financial Officer of the Company shall determine to be appropriate.The program has no expiration date, and Mediware has no obligation to purchase shares under the program.As of September 30, 2008, the Company has repurchased 549,000 shares at a cost of $3.3 million under this share repurchase program.Subsequent to September 30, 2008, the Board of Directors expanded the share repurchase program by $3.3 million. The Company is authorized to repurchase an additional $4.0 million of its Common Stock under the same terms and conditions under the original share repurchase program. In total, (including previous repurchases) the Company has been authorized to repurchase approximately $7.3 million of its Common Stock. Shares of Common Stock repurchased by the Company are recorded at cost as treasury stock and result in a reduction of stockholders' equity in the accompanying consolidated balance sheets. When shares are reissued, the Companywillusethe weighted average cost method for determining cost. The difference between the cost of the shares and the issuance price is added or deducted from additional paid-in capital. 4.ACQUISITIONS On October 31, 2007, Mediware acquired substantially all of the assets of Integrated Marketing Solutions, LLC, a Maryland limited liability company (“IMS”).IMS is a provider of software products and services to blood and plasma donation centers.IMS services the blood donor center industry by providing integrated software, programs and services to support donor recruitment, call centers, customer service, hospital services, sales and prospecting.Following the acquisition, the Company began providing software products and services targeting blood and plasma donation centers in North America and Europe.This software addresses the competitive nature of the blood supply market by enabling blood and plasma collection facilities with web-based tools to better manage relationships with donors, staffing and hospitals.These products facilitate blood and plasma donor centers’ donor recruitment and retention, improve blood drives, and enable hospitals with electronic tools to order, ship and track products. 8 Index The acquired IMS assets generate revenue through subscription sales of web-based applications and by providing professional and promotional services to its customers.Subscription revenue is recognized evenly over the subscription period.Professional and promotional revenue are recognized as the services are rendered. The purchase price paid for the assets of IMS consists of an initial purchase price of $5,458,000 paid in cash at the closing.Additionally, the Company paid contingent consideration of $369,000 based on the successful achievement of certain revenue milestones.The Company also received $55,000 from the seller as part of the final working capital adjustment.The contingent consideration and the final working capital adjustment were fully accrued at June 30, 2008, and paid in July 2008.The Company incurred $66,000 of legal and accounting fees related to this transaction which have been included in the total purchase price.The results of the IMS acquisition are included in the accompanying consolidated financial statements from the date of acquisition. 5.
